Citation Nr: 0012180	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-33 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
post traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.K.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) which reduced the evaluation of the veteran's 
service-connected PTSD from 100 percent to 50 percent, 
effective November 1, 1997.  The 100 percent evaluation had 
been in effect from February 6, 1995.  In August 1999, the 
rating for PTSD was increased to 70 percent effective June 
23, 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Evidence establishing material improvement in the 
veteran's PTSD under the ordinary conditions of life was not 
of record at the time of the August 1997 rating decision 
reducing the 100 percent evaluation for the disability. 


CONCLUSION OF LAW

The criteria for reduction of the veteran's 100 percent 
rating for PTSD were not met at the time of the August 1997 
decision reducing the rating.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.343 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

In a March 1992 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation from 
March 6, 1991.  

A VA discharge summary shows that the veteran was 
hospitalized from February 6 to March 1, 1995 for PTSD.  The 
hospital report shows that he was admitted due to increasing 
depression, anxiety, nightmares and intrusive thoughts about 
Vietnam, and fear of losing control.  He indicated that he 
had not worked for many years because of his PTSD and his 
inability to maintain the day-to-day pressure of life.  On 
initial examination the veteran was depressed.  He was well 
oriented with no memory deficits.  He was suspicious of 
others and believed that other people were talking about him.  
He indicated that he got paranoid and anxious in crowds.  He 
had a clear sensorium.  Judgment and insight were impaired.  
He was treated with medication and group and individual 
therapy.  The report indicated that the veteran was competent 
but not employable due to his very marginal functioning 
secondary to PTSD.  The report indicated that he was not able 
to deal with the day-to-day pressure of normal life due to 
the severity of his PTSD symptoms.  It was also noted that 
the veteran's social and industrial functioning was severely 
impaired.  

In March 1995, the RO assigned a temporary total evaluation 
under 38 C.F.R. § 4.29 (1999) from the date of hospital 
admission, February 6, 1995.  

VA outpatient treatment reports from March to October 1995 
show repeated treatment for PTSD.  On March 17, 1995, it was 
noted the veteran was on psychiatric medication.  The veteran 
reported that he was anxious but was not currently 
experiencing any symptoms of psychosis or depression.  On 
March 21, 1995, he sought medication refill, and was reported 
as being clinically stable.  In May 1995, it was noted he had 
increased anxiety, and that he had run out of one of his 
prescribed psychiatric medications.  On August 10, 1995, he 
reported that he was doing better but that he continued to 
have nightmares.  On psychiatric assessment in October 1995, 
the veteran was described with good eye contact and was 
cooperative.  He reported that his moods were up and down.  
His affect was over the full range.  His thought process was 
organized.  Speech was clear and coherent, alert and oriented 
in three spheres.  He had good memory and concentration.  He 
was assessed with superficial insight and poor judgment.  

The veteran was hospitalized at a VA medical facility for six 
days in October 1995 for PTSD.  He admitted to a depressed 
mood, hopeless, helpless and worthlessness feelings, poor 
appetite, memory and concentration disturbance, regular 
nightmares, paranoia, and auditory and visual hallucinations 
of guns.  He was on psychiatric medications.  He was 
unemployed.  On mental status examination, the veteran 
appeared restless, upset and disheveled.  His affect was 
tearful and agitated.  His speech was rapid.  He admitted to 
paranoid delusions and auditory and visual hallucinations.  
During the course of the hospitalization, he was continued on 
all his medications and quickly came back to his baseline, 
without evidence of hallucinations or delusions.  At the time 
of discharge, he was felt to be unemployable.

In a November 1995 rating action, the RO continued a 100 
percent schedular evaluation for PTSD effective February 6, 
1995.  The RO noted that a future examination was being 
scheduled as there was likelihood of sustained improvement in 
the veteran's condition.  

A May 1997 computerized sheet reflects that the veteran 
failed to report for a VA examination scheduled on May 27, 
1997.  

In a May 1997 rating action, the RO proposed to reduce the 
veteran's 100 percent rating for PTSD.  

Received in July 1997 were VA outpatient treatment reports 
dated from May 1995 to June 1997.  The records show that the 
veteran reported for refill of his psychiatric medications on 
a regular basis.  In January 1996, he reported he was 
"pretty much" the same and continued to have flashbacks, 
nightmares and restless sleep.  In May 1996, he had increased 
occurrence of dreams, flashbacks and feelings of anxiety.  He 
reported feeling more paranoid and upset, avoiding crowds and 
having difficulty sleeping.  In June 1996, he complained of 
no sleep, feeling anxious and flashbacks after watching a 
program about Vietnam on television.  He stated that he was 
unemployed.  On mental status examination, he remained with 
flashbacks and nightmares.  

In an August 1997 rating decision, the 100 percent evaluation 
for PTSD was reduced to 50 percent, effective November 1, 
1997.  The reduction was based on the RO finding that the 
veteran's symptoms did not support a total evaluation.  A 
report of VA examination in July 1997, and progress notes 
dated in July 1997, were thereafter received and not 
considered at the time of the rating reduction. 

Initially, the Board notes the evidence does not indicate, 
and the veteran does not contend, that the relevant notice 
requirements in effectuating the reduction have not been met 
in this case.  See 38 C.F.R. § 3.105(e).  Accordingly, the 
Board will focus on the propriety of the reduction.

The veteran appeals an RO rating decision which reduced the 
rating for his service-connected PTSD from 100 percent to 50 
percent.  The 100 percent rating was in effect from February 
1995 to November 1997, less than 5 years, and thus various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, do not apply.  38 C.F.R. § 3.344(c) 
(1999).  However, another regulation, 38 C.F.R. § 3.343, does 
apply and provides that total disability ratings, when 
warranted by the severity of the condition, will not be 
reduced without examination showing material improvement.  A 
finding of material improvement must be made in conjunction 
with all the facts of record, and consideration must be given 
particularly to whether the attained improvement occurred 
under the ordinary conditions of life.  In situations where 
improvement occurred following a regimen which precluded 
work, reduction from a total disability ratings can only be 
considered following re-examination after a period of 
employment (3 to 6 months).  Id.  The initial procedural 
burden regarding proposed reductions falls on VA to show 
material improvement from the previous rating examination(s).  
Ternus v. Brown, 6 Vet.App. 370, 376 (1994).

The evidence of record at the time of the August 1997 rating 
reduction dated since the award of a 100 percent schedular 
rating, other than purely because of hospital treatment under 
38 C.F.R. § 4.29, consisted of a report of VA psychiatric 
hospitalization in October 1995, and VA outpatient treatment 
reports dated from March 1995 to June 1997.  The Board notes 
that many of the findings on the treatment records do not 
appear to be in accord with the criteria for a 100 percent 
rating for PTSD in the VA Schedule for Rating Disabilities.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  However, 
38 C.F.R. § 3.343(a) requires that the RO do more than simply 
compare findings on treatment reports with the specific 
rating criteria before reducing a 100 percent schedular 
rating.  The RO did not consider the special provisions of 
38 C.F.R. § 3.343(a) before reducing the veteran's rating, 
and the Board concludes that this omission constituted an 
error that was prejudicial to the veteran.  38 C.F.R. § 
3.343(a) (1999).  Had the RO compared the evidence at the 
time of the rating reduction with all of the facts of record, 
specifically the evidence which warranted the assignment of a 
100 percent rating in 1997, other than due to 38 C.F.R. 
§ 4.29, it would have been clear under the applicable 
regulation that there had been no material improvement in the 
veteran's condition as evidenced by the finding that he was 
unemployable on hospital discharge in October 1995 following 
treatment with medication for essentially unchanged 
psychiatric manifestations, his need for continuous 
medication, and his continued flashbacks, nightmares, 
feelings of anxiety and sleep difficulties.  In addition, the 
August 1997 rating reduction did not consider "whether the 
veteran attained improvement under the ordinary conditions of 
life, i.e., while working or actively seeking work...."  
38 C.F.R. § 3.343(a).  Examination in June 1996 noted that 
the veteran was unemployed.  

After review of the entire record, the Board finds that 
restoration of the veteran's 100 percent disability rating 
for PTSD is required.  First of all, the RO did not consider 
the provisions of 38 C.F.R. § 3.343(a) in reducing the 100 
percent rating.  That is, the RO failed to properly 
adjudicate this claim under the VA regulations which, in 
cases of total disability evaluations, have carefully 
circumscribed the way in which rating reductions may occur.  
Secondly, the Board, having considered this regulation, 
concludes that evidence establishing material improvement in 
the veteran's PTSD under the ordinary conditions of life was 
not of record at the time of the August 1997 rating 
reduction.  38 C.F.R. § 3.343(a) (1999); See Dofflemeyer, 
2 Vet.App. at 280 (1992).

Because the evidence of record did not show material 
improvement in the veteran's condition that met the standards 
of 38 C.F.R. § 3.343(a), the Board concludes that the 100 
percent schedular rating was reduced in error and must be 
restored.  38 C.F.R. § 3.343(a) (1999).


ORDER

Restoration of a 100 percent rating for PTSD is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

